ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 6/8/21 wherein claims 1 and 18 were amended and claims 2, 4, 6-17, 21-23, and 29-38 were canceled.
	Note(s):  Claims 1, 3, 5, 18-20, and 24-28 were pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/21 has been entered.
 
RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 6/8/21 to the rejection of claims 10 and 11 made by the Examiner under 35 USC 112 have been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejections.  Therefore, the said rejections are hereby WITHDRAWN.

REJOINING OF CLAIMS
Claims 1, 3, and 5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20 and 24-28, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/1/2019 is hereby WITHDRAWN. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 18-20 and 24-28:  Independent claim 18 is ambiguous because it is unclear for what purpose the method is being conducted.  Since claims 19, 20, and 24-28 depend upon independent claim 18 for clarity, those claims are also vague and indefinite.

CLAIM NOT FURTHER LIMITING
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends upon independent claim 18 which is directed to bla or mutant bla.  Thus, claim 20 which sets forth that the protein reporter comprises bla does not further limit the claim.  Furthermore, since both claims are directed to bla, inherently the data would comprise a chemical shift of about 60 ppm indicating the presence and location of bla at the target site.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

ALLOWABLE CLAIMS
Claims 1, 3, and 5 are allowable over the prior art of record.  In particular, the claims are distinguished over the prior art because the prior art neither anticipates nor renders obvious an imaging agent comprising 129Xe in combination with one or more protein reporters selected from TEM-1 beta-lactamase (bla) and mutant bla wherein the mutant bla comprises a mutation located at the residue selected form the groups consisting of I263, I279, I282, M182, and combinations thereof.
COMMENTS/NOTES
Prior to the mailing of this written communication, the Examiner repeatedly attempted to reach Applicant to resolve the issues herein.

For clarification of independent claim 1, it is respectfully requested that Applicant insert ‘129Xe and’ after ‘comprising in line 1.  In particular, the modification is necessary because the claim does not identify the actual imaging component that is present in the composition.

For clarification of independent claim 18, it is respectfully requested that Applicant insert ‘129Xe and’ after ‘comprising in line 2.  In particular, the modification is necessary because the claim does not identify the actual imaging component that is present in the composition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 4, 2021